Citation Nr: 0609373	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an initial compensable disability rating 
for hearing loss.

2.	Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus. 


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from August 
1957 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for tinnitus with an 
evaluation of 10 percent and service connection for bilateral 
hearing loss with an evaluation of 0 percent, both effective 
May 2002.  The veteran filed a timely Notice of Disagreement 
(NOD) in July 2003.

In May 2004, the veteran timely filed a substantive appeal 
with the Board, challenging the RO's decision with respect to 
the tinnitus and bilateral hearing loss ratings.  In July 
2004, the veteran filed additional evidence with the Board, 
objecting to the RO's determination with respect to the 0 
percent disability rating for bilateral hearing loss.  The 
veteran did not request a hearing on this matter.

The Board notes that in Smith v. Nicholson, 19 Vet. App. 63 
(2005), the United States Court of Appeals for Veterans 
Claims (Court) reversed a decision by the Board, which 
concluded that tinnitus could receive only a single, as 
opposed to a dual, 10-percent disability rating, whether 
perceived as bilateral or unilateral in nature.  VA disagrees 
with the Court's Smith decision and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  Relevant to the 
instant case, the stay applies to claims for compensation for 
tinnitus filed prior to June 13, 2003 and for which a 
disability rating greater than 10 percent is sought.  Because 
the veteran filed his claim in May 2002 or prior to the June 
13, 2003 date noted above, seeking a rating in excess of 10 
percent for his bilateral tinnitus, the stay applies.  

Once a final decision is reached on appeal in the Smith case, 
the Board will resume adjudication of those tinnitus 
disability rating claims suspended by the stay.  

Because the stay prevents the Board from deciding the 
veteran's tinnitus disability rating claim, the Board will 
adjudicate only his claim for an initial compensable rating 
for hearing loss.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
obtained all relevant evidence designated by the veteran.

2.  The average puretone decibel losses and speech 
discrimination percentages from a May 2003 VA audiological 
examination convert to Roman numeral designations of I for 
both ears.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, VII 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, -- Vet. App. --, 2006 WL 
519755, at *10 (U.S. Vet. App. Mar. 3, 2006).  Thus, upon 
receipt of an application for a service-connection claim, VA 
must review the information along with the evidence presented 
with the claim and provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id.  This notice must 
advise the veteran that the RO will assign a disability 
rating and an effective date for the award of benefits upon 
the award of a service connection.  Id.  

The January 2003 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his claim, namely, proof of the existence 
of: (a) a current physical or mental disability; (b) an 
injury or disease that began or was made worse during 
military service; and (c) a relationship between the current 
disability and the injury or disease in service.  The letter 
conveyed that the RO had verified the veteran's military 
service, and informed him that it had requested original 
service records.  The letter also disclosed that the RO would 
request other VA records, medical records, employment records 
and records from other Federal agencies, provided that the 
veteran consented and supplied enough information to enable 
their attainment.  Further, this correspondence made clear 
that the veteran carried the ultimate burden of ensuring that 
VA received any requested records.  The letter additionally 
advised the veteran of the VA's duty to provide a medical 
examination or attain a medical opinion, should the RO deem 
it necessary for a decision on the claim.  To this end, the 
letter indicated that the RO might schedule a VA examination 
for the veteran and that he would receive notice of such an 
exam in the future.  The correspondence advised the veteran 
that he could submit statements by individuals having 
knowledge of his condition, and it asserted that such 
accounts should explain what such individuals observed, 
including approximate dates, places and circumstances, as 
well as whether they actually witnessed the event leading to 
the condition.  The veteran thus was effectively informed to 
submit all relevant evidence in his possession.  Accordingly, 
the veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403.

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate his claims for service 
connection, namely, (1) his veteran status; (2) the existence 
of a disability; and (3) a connection between the veteran's 
service and the disability.  It failed, however, to inform 
him about the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability.  Notwithstanding the inadequate notice on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board has determined, as explicated below, 
through the required objective, "mechanical" application of 
relevant regulations, that the veteran's hearing impairment 
does not qualify him for a compensable rating. 

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the June 2003 
RO decision that is the subject of this appeal in its January 
2003 letter.  Thus, the Board finds that the veteran received 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its January 2003 letter, 
acknowledged its duty to help retrieve relevant records and 
asked the veteran to provide enough information to facilitate 
this process.  Additionally, the RO conveyed its obligation 
to provide a VA medical examination or solicit a medical 
opinion for the veteran if it deemed such an exam or opinion 
necessary to adjudicate the claim.  

The veteran in fact did receive a May 2003 VA audiological 
examination, which was thorough in nature and adequate for 
rating purposes.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA and Dingess/Hartman duties to notify and to assist 
the veteran, and thus, no additional assistance or 
notification was required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392, 393, 394 (1993).

II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to ratings for impairment of auditory acuity, 38 
C.F.R. § 4.85 through § 4.87 set forth the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. § 4.85(b) & Table VI.  
The applicable Roman numeral designation in any given case is 
determined by applying these test figures to the Table, and 
locating the designation found at the intersection of those 
two figures.  38 C.F.R. § 4.85(b) & Table VI; see Acevedo-
Escobar, supra (noting that the Board simply must apply the 
scores provided by the exam to the slots in Table VI to 
calculate the Roman numeral designation for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

b. Fenderson Appeal
The Board notes that, in the instant case, the veteran has 
challenged the initial disability rating for hearing loss, as 
opposed to having filed a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  In the former case, the veteran 
seeks appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, as here, the veteran objects to the initial 
disability rating granted by the RO as being too low.  

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id. (recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, supra, at 126, 
127

Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability," 38 C.F.R. § 4.3 
requires that "such doubt will be resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  Moreover, where the record 
contains more than one auditory evaluation, and a question 
arises as to which evaluation controls, the higher evaluation 
will be assigned, so long as the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an enhancement of an initial disability rating will 
be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
Fenderson upward modification of the initial 0 percent 
disability rating for hearing loss.  

a. May 2003 VA Audiological Examination
The veteran's May 2003 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 0, 5, 55 and 75 
were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 0, 15, 65 
and 85 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 33.75 for the right ear and 
41.25 for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 100 percent discrimination for 
the right ear, and 96 percent for the left ear, and the 
examiner noted the veteran's "[e]xcellent word recognition 
performance, right and left ears."  In light of these 
scores, the Board notes that 38 C.F.R. § 4.86, relating to 
exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 33.75 average puretone threshold and 100 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 41.25 average puretone threshold 
and 96 percent speech recognition likewise leads to a 
designation of I.  Inserting the Roman numeral designations 
of I and I into Table VII leads to a disability rating of 0 
percent.  Accordingly, the Board concludes that the veteran 
is not entitled to an initial compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

The Board additionally acknowledges the veteran's contention 
in his July 2003 NOD that "the data analysis did not provide 
an accurate picture of my condition," and his assertion that 
"I feel certain that a misinterpretation of the data and 
failure on my behalf to adequately explain the severity of my 
hearing loss has led the Board to define my level of 
disability as 0 percent."  Contrary to these sentiments, 
however, no misinterpretation or inaccuracy of the data has 
been shown and any aspect of the veteran's statements 
regarding the severity of the hearing impairment has not 
influenced the Board's determination of a 0 percent rating.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
the Board has engaged in, as it must, a "mechanical," 
objective application of the numerical data generated from 
the veteran's audiological examination.  See Lendenmann, 3 
Vet. App. at 349.  In this regard, the Board exercises no 
discretion, and simply must apply the test score numbers to 
the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord 
Lendenmann, supra, at 349.  As noted above, the May 2003 
examination score conclusively led to the 0 percent 
disability rating, and the Board lacks the authority to 
operate outside the bounds of applicable regulatory 
provisions, including the guidelines for the assignment of 
disability ratings set forth in 38 C.F.R. § 4.85.  See 38 
U.S.C.A. § 7104 ("The Board shall be bound in its decisions 
by the regulations of the Department"); 38 C.F.R. § 
20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  

The same rational applies to the veteran's concerns, 
expressed in his July 2004 correspondence, that the 
audiological tests employed do not replicate or represent 
"real world" auditory environments, and therefore, provide 
false results.  38 C.F.R. § 4.85(a) renders the puretone 
threshold and speech discrimination tests mandatory for an 
evaluation of a disability rating.  38 C.F.R. § 4.85(a) ("An 
examination for hearing impairment for VA purposes . . . must 
include a controlled speech discrimination test . . . and a 
puretone audiometry test") (Emphasis added).  As such, the 
Board has no choice but to follow the directives of this 
provision and rely on such tests to discern the disability 
rating for the veteran's hearing loss.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a); see also 38 C.F.R. § 4.85(b)-(e) 
(expressly employing puretone audiometry test results and 
results from speech discrimination test).  Moreover, it bears 
noting that 38 C.F.R. § 4.86, governing "Exceptional 
patterns of hearing impairment," addresses these particular 
concerns of the veteran.  Section 4.86(b) specifically 
contemplates circumstances wherein the veteran's puretone 
threshold test scores diverge sharply from one hertz level to 
another.  See 38 C.F.R. § 4.86(b) ("When the puretone 
threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designations . . . from either 
Table VI or Table VIa, whichever results in the higher 
numeral").  As already observed, however, the veteran's 
puretone test scores do not qualify him for application of 
this provision.

The Board also notes the veteran's statements, offered by him 
in July 2003 NOD "[a]s further evidence of the debilitating 
extent of this problem," that he must wear headphones in 
order to hear the television and that "surely [this is] not 
the action[] of a person with 0 percent hearing disability."  
(Emphasis added).  The Board further acknowledges the 
veteran's contention, offered in a July 2004 letter, that 
"[m]y actual word recognition of conversation, at normal 
decibel levels, is 60% at best."  While the Board empathizes 
with the veteran's impairment, and does not dispute the fact 
that he has a hearing disability, the Board must conclude, 
based on the mechanical application of relevant regulations 
by which the Board is bound, that the level of his disability 
does not rise to a compensable rating.  See 38 C.F.R. § 
4.85(b)-(e).  Additionally, as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as whether the degree of his hearing loss 
satisfies certain medical diagnostic criteria.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his own 
contentions regarding a proper disability rating do not 
constitute competent medical evidence that his service-
connected bilateral hearing loss warrants a compensable 
schedular evaluation.

b. Extraschedular Ratings
As directed by the Court's holding in Schafrath v. Derwinski, 
the Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2005), including § 3.321(b)(1) pertaining to extraschedular 
rating, despite the fact that the veteran has not 
specifically raised this issue.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991) (declaring that "[w]here a VA 
regulation is made potentially applicable through the . . . 
issues raised in the record," the Board must acknowledge and 
consider that regulation, and stating that "[a]lthough 
neither party [has] mentioned [the potentially relevant 
section of C.F.R.], the Board was required to consider its 
applicability and explain the reasons or bases for its 
conclusion") (Emphasis added); accord Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (noting the "obligation of the Board to 
seek out all issues which are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision"); but see Dingess, 2006 WL 
519755, at *22 ("the Board is not required to anticipate a 
claim for extraschedular evaluation when it was neither 
specifically nor reasonably raised"); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) (stating that "the BVA must 
address referral under § 3.321(b)(1) only where circumstances 
are presented which [the designated officials] might consider 
exceptional or unusual," and noting that "[i]n this case, 
there was no evidence of [such circumstances], and thus the 
Board was not required to discuss the possible application of 
§ 3.321(b)(1)").  While the Board may not itself assign an 
extraschedular rating in the first instance because § 
3.321(b)(1) "acts as a funnel to channel requests for an 
extra-schedular rating through certain officials [namely, the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Benefits] who possess the delegated authority to 
assign such a rating in the first instance," it may 
"consider[] whether referral to the appropriate first-line 
officials is required."  Floyd, supra, at 95 (Emphases in 
original); 38 C.F.R. § 3.321(b)(1).  

Within its authority as recognized in Floyd, the Board 
determines that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards," so as to warrant referral to the appropriate 
officials.  38 C.F.R. § 3.321(b)(1).  The veteran has not 
demonstrated that his service-connected hearing loss has 
either: (1) resulted in marked interference with employment; 
or (2) necessitated frequent periods of hospitalization 
beyond that contemplated by the rating schedule, so as to 
render impractical the application of ordinary rating 
schedules.  38 C.F.R. § 3.321(b)(1).  The record contains no 
evidence of disability-related hospitalizations and no 
objective evidence that the veteran has experienced a marked 
interference with employment.  Although the Board notes the 
veteran's account, in his September 2002 Statement in Support 
of Claim, that "I cannot hear consonants, only vowels, and 
am severely compromised when trying to understand normal 
conversation," and his assertion in his July 2003 NOD that 
his hearing loss forced him to retire from teaching, which he 
did in 1994, the May 2003 VA examiner, while acknowledging 
"severe bilateral high frequency sensorineural hearing 
loss," concluded based on the audiological exam results that 
he did "not believe hearing loss of this nature and extent 
would preclude employability completely, especially if he can 
successfully wear he[a]ring aids."  The examiner also 
remarked that, "I still consider him a possible candidate 
for hearing aid use, and I feel he should receive a hearing 
aid evaluation by a clinical audiologist."  As such, the 
determination that the veteran could continue to work, that 
he could remedy his hearing loss through the use of hearing 
aids, and the lack of other objective evidence that the 
veteran's hearing impairment, in and of itself, resulted in 
marked interference with employment, weigh against a finding 
of such interference, pursuant to 38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board concludes that referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service on the issue of extraschedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996) (recognizing the Board's authority to "consider[] the 
issue and conclude[] that an extraschedular rating was not 
warranted," and noting that § 3.321(b)(1) does not 
"preclud[e] the BVA from . . . reaching such a conclusion on 
its own").

c. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's claim for an initial or staged compensable rating 
for his bilateral hearing loss.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.    
ORDER

An initial or staged compensable rating for hearing loss is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


